     9:20-cv-01295-TMC     Date Filed 08/11/21   Entry Number 41   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         BEAUFORT DIVISION

Antonio Wakefield,              )
                                )
                Plaintiff,      )
                                )            Civil Action No. 9:20-cv-1295-TMC
     v.                         )
                                )                         ORDER
                                )
OFC Wilson-James,               )
                                )
                Defendants.     )
________________________________)

      Plaintiff Antonio Wakefield, proceeding pro se, filed this action against

Defendants pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was

referred to a magistrate judge for all pretrial proceedings. Before the court is the

Report and Recommendation (“Report”) of the magistrate judge recommending that

Plaintiff’s motion for default judgment (ECF No. 34) be denied and the claims

against the only remaining Defendant, OFC Wilson-James, be dismissed. (ECF No.

36 at 8).

        On January 19, 2021, the court dismissed Plaintiff’s complaint as to

Defendants Lt. Wright and OFC Fulton for failure to effect service of process. (ECF

No. 30). Plaintiff, however, was able to serve Defendant Wilson-James (ECF No.
     9:20-cv-01295-TMC       Date Filed 08/11/21   Entry Number 41      Page 2 of 6




15), and later filed a request for entry of default (ECF No. 16) which the Clerk of

Court granted on July 8, 2020 (ECF No. 17).

      In May 2021, Plaintiff filed a motion for entry of default judgment. (ECF No.

34). The magistrate judge concluded that Defendant Wilson-James’s failure to

answer the complaint resulted in the “well-pled allegations in Plaintiff’s Complaint”

being “deemed admitted.” (ECF No. 36 at 3). The magistrate judge recognized,

however, that the court still must determine whether the alleged facts, now deemed

admitted, establish a legal right to relief. Id. at 4. In the complaint, Plaintiff alleges

that while housed at Broad River Correctional Institution (“BRCI”) he grabbed the

arm of a nurse and Defendant Wilson-James, along with another correctional officer,

responded by deploying mace at Plaintiff, who was classified by the South Carolina

Department of Corrections as “level 4” mental health patient. (ECF No. 1 at 5, 7).

Defendant Wilson-James used 26 grams of mace while the other officer used 143

grams. Id. at 6. Plaintiff released the nurse’s arm after mace was deployed. Id. at 5.

Plaintiff was not provided soap or other medical care following the incident. Id. at

7. Plaintiff contends Defendant Wilson-James’s use of force was constitutionally

excessive in violation of Plaintiff’s rights under the Eighth and Fourteenth

Amendments. Id. at 4. Plaintiff also sought relief under the South Carolina Tort

Claims act for gross negligence. Id. Plaintiff asserts his claims against Defendant

Wilson-James in both her individual and official capacities. Id. at 3.


                                            2
     9:20-cv-01295-TMC      Date Filed 08/11/21   Entry Number 41      Page 3 of 6




      The magistrate judge concluded, however, that these admitted facts fail to

establish a claim against Defendant Wilson-James. With regard to Plaintiff’s § 1983

claim against Defendant Wilson-James in her official capacity, the magistrate judge

determined that Defendant Wilson-James is entitled to Eleventh Amendment

immunity by virtue of her employment by SCDC, an agency and alter ego of the

State of South Carolina. (ECF No. 36 at 4–5). With respect to Plaintiff’s individual

capacity § 1983 claims against Defendant Wilson-James, the magistrate judge

concluded that the now-admitted facts regarding the use of mace do not establish a

constitutional violation:

             In analyzing the subjective component of an excessive
             force claim, the core inquiry for the Court is whether force
             was applied in a good-faith effort to maintain or restore
             discipline, or maliciously and sadistically to cause harm. .
             . . [T]he following non-exclusive factors [apply] to assist
             courts in assessing whether a defendant has acted with the
             requisite state of mind . . . (1) the need for the application
             of force; (2) the relationship between the need and the
             amount of force that was used; (3) the extent of any
             reasonably perceived threat that the application of force
             was intended to quell; and (4) any efforts made to temper
             the severity of a forceful response.
             ...
             Here, the allegations set forth by Plaintiff fail to show or
             establish that Defendant Wilson-James used mace on
             Plaintiff maliciously or sadistically to cause harm. Rather,
             the allegations by Plaintiff establish that he has a mental
             illness, was housed in the Crisis Stabilization Unit, and
             grabbed a nurse’s arm. In response, Defendant Wilson-
             James and another officer used mace on Plaintiff, which
             caused him to release his hold on the nurse’s arm.
                                           3
     9:20-cv-01295-TMC     Date Filed 08/11/21   Entry Number 41    Page 4 of 6




             Plaintiff’s allegations show that the chemical munitions
             were used only after Plaintiff grabbed the nurse’s arm, and
             the use of the chemical munitions ceased immediately
             after Plaintiff released the nurse’s arm.

Id. at 5–6 (internal citations and quotation marks omitted).

      Finally, as to the state law claim for gross negligence, the magistrate judge

concluded that Plaintiff failed to produce evidence of an applicable standard of care

with regard to Defendant Wilson-James’s use of mace, a subject that “is beyond the

realm of common knowledge and everyday experience.” Id. at 8. Accordingly, the

magistrate judge recommended that Plaintiff’s motion for default judgment be

denied and the claims against Defendant Wilson-James be dismissed. Id. Plaintiff

was advised of his right to file objections to the Report and of the consequences of

failing to do so in a timely fashion. Id. at 9. The Report was mailed to Plaintiff on

June 22, 2021, at the address he provided to the court, (ECF No. 38). Plaintiff filed

no objections, and the time to do so has now run.

      The magistrate judge’s recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the United States

District Court. Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews

v. Weber, 423 U.S. 261, 270–71 (1976)). Nevertheless, “[t]he district court is only

required to review de novo those portions of the report to which specific objections

have been made, and need not conduct de novo review ‘when a party makes general

and conclusory objections that do not direct the court to a specific error in the

                                          4
      9:20-cv-01295-TMC         Date Filed 08/11/21      Entry Number 41        Page 5 of 6




magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride,

177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole

or in part, the recommendation made by the magistrate judge or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, in the absence of specific

objections to the Report and Recommendation, this Court is not required to give any

explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp.,

103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       Having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court ADOPTS the Report in its entirety

(ECF No. 36), and incorporates it herein. Accordingly, Plaintiff’s motion for default

judgment (ECF No. 34) is DENIED and Plaintiff’s claims against Defendant

Wilson-James are DISMISSED. 1

       IT IS SO ORDERED.


                                              s/ Timothy M. Cain
                                              United States District Judge

1
  The court notes that on June 24, 2021, Plaintiff filed another motion for default judgment against
Defendant Wilson-James. (ECF No. 39). Although Plaintiff supported this motion with an affidavit
and exhibits reflecting service of process, it is effectively the same as the motion for default
judgment denied in this order. Accordingly, Plaintiff’s second motion for default judgment is
DENIED AS MOOT. (ECF No. 39). Furthermore, nothing contained in the second motion for
default causes the court to conclude that the Report is erroneous or that a different result should
obtain.
                                                 5
     9:20-cv-01295-TMC     Date Filed 08/11/21   Entry Number 41     Page 6 of 6




Anderson, South Carolina
August 11, 2021

                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          6
